UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7590


CHARLES A. BIRDSONG,

                       Petitioner – Appellant,

          v.

HAROLD CLARKE, Dir. of D.O.C.,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:13-cv-00786-JRS)


Submitted:   March 12, 2015                 Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles A. Birdsong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles A. Birdsong seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition

challenging        his        Virginia     state    convictions         for    aggravated

malicious wounding and use of a firearm.                           The order is not

appealable      unless          a   circuit       justice    or     judge       issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate          of     appealability       will    not    issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief   on    the    merits,       a    prisoner    satisfies      this      standard    by

demonstrating        that       reasonable        jurists   would       find    that     the

district      court’s         assessment    of     the   constitutional        claims     is

debatable     or     wrong.         Slack    v.    McDaniel,      529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Birdsong has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                     We dispense with oral

                                              2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3